Christopher Lundberg, OSB No. 941084
(pro hac vice pending)
Email: clundberg@hk-law.com
Joshua J. Stellmon, OSB No. 075183
(pro hac vice pending)
Email: jstellmon@hk-law.com
HAGLUND KELLEY LLP
200 S.W. Market Street, Suite 1777
Portland, Oregon 97201
Phone: (503) 225-0777
Facsimile: (503) 225-1257
       Attorneys for Plaintiff



                         IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF ALASKA

METLAKATLA INDIAN COMMUNITY,
a Federally Recognized Indian Tribe,               Case No.:

                Plaintiff,                         COMPLAINT FOR DECLARATORY
                                                   AND INJUNCTIVE RELIEF
       v.

MICHAEL J. DUNLEAVY, Governor of the
State of Alaska, DOUG VINCENT-LANG,
Commissioner of the Alaska Department of
Fish and Game, and AMANDA PRICE,
Commissioner of the Alaska Department of
Public Safety

                Defendants.



       Plaintiff, Metlakatla Indian Community, by and through its counsel, alleges:

                                       INTRODUCTION

       1.       In this case, the Metlakatla Indian Community seeks to restore the full measure of

its reserved fisheries rights. Those rights were established in 1891, when Congress “set [the

Annette Islands of southeastern Alaska] apart as a reservation” for the benefit of the Metlakatla
                                                                            HAGLUND KELLEY LLP
 PAGE 1 - COMPLAINT                                                     200 SW Market Street, Suite 1777
                                                                               Portland, OR 97201
                                                                       T: (503) 225-0777 / F: (503) 225-1257
                                                                                    PL01-62222
            Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 1 of 20
Indian Community. 25 U.S.C. § 495. The federal purpose in establishing the Annette Islands

Reserve was to “establish an Indian colony that would be self-sustaining,” Alaska Pacific

Fisheries v. United States, 248 U.S. 78, 88 (1918), for the Metlakatlan people, who descended

from the wider Tsimshianic peoples and placed great cultural and economic significance on fish.

Although Congress did not expressly reserve the Metlakatlan’s right to fish in the fishing areas

adjacent to the Annette Islands Reserve, given that the Reserve was to serve as the permanent

home for them, there is no doubt that Congress also impliedly reserved for the Community the

right to use the “adjacent fishing grounds.” Id. To further that congressional intent, in 1916

President Woodrow Wilson issued a Proclamation establishing an exclusive fishery boundary

around the Reserve to protect the Community from the encroachment by outsiders on its close-in

fisheries. Metlakatla Indian Community v. Egan, 369 U.S. 45 (1962). However, that

Proclamation did not establish the outer limits of the Community’s implied reserved rights.

Rather, the Community’s fishing practice, which began in 1887 and continued effectively

unfettered until 1973, did so. Confederated Tribes of Chehalis Indian Reservation v. State of

Washington, 96 F.3d 334 (9th Cir. 1996).

       In that regard, since first moving to the Annette Islands Reserve in 1887, the Community

fished predominantly in areas within a day’s travel of the Reserve - currently designated by the

State of Alaska Department of Fish & Game as Areas 1 and 2. Many of those regularly used

fishing areas were outside of the exclusive fishery boundary, a fact that was well known to the

Territorial, State and federal authorities. Importantly, none of those authorities ever questioned

the Community’s right to fish in those areas, at least not until the State of Alaska’s enactment of

its limited entry regulatory program. In fact, the contrary was true as the Territorial and federal



                                                                             HAGLUND KELLEY LLP
 PAGE 2 - COMPLAINT                                                      200 SW Market Street, Suite 1777
                                                                                Portland, OR 97201
                                                                        T: (503) 225-0777 / F: (503) 225-1257
                                                                                     PL01-62222
          Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 2 of 20
governments consistently recognized the Community’s non-exclusive right to fish in those areas

as being “unquestioned” and held by the Community since time immemorial.

          The defendants continued and prospective enforcement of illegal restrictions on

Community members’ right to fish in Southeast Alaska has forced the Community to rely on its

limited, close-in fishery, which has declined dramatically in recent years. Despite robust

management efforts, changing climatic conditions have altered migratory patterns and spawning

cycles.

          Since the Community’s founding in 1887, its members have relied on the fishery resource

as their primary source of economic revenue. Because the catch was too small to make a profit

in 2016-2018, the Community’s partner at the fish plant (Silver Bay Seafoods, LLC) opted out of

a 20-year joint-venture processing agreement after merely 5 years of operations. So, for the first

time in over 100 years of continuous operation, the Community’s fish plant did not operate. As a

result, the Community lost the much-needed processing-related revenue and jobs – losses that it

cannot sustain. The extent of the Community’s fisheries rights has never been lawfully

diminished. See generally, McGirt v. Oklahoma, 140 S.Ct. 2452 (2020).

          The State of Alaska’s implementation of its limited entry and IFQ regulatory programs

has improperly restricted the Community’s ability to access its off-reservation, non-exclusive

reserved fishing areas. Accordingly, the Metlakatla Indian Community seeks to restore the full

measure of its reserved fishing rights by securing an order from this Court declaring that the

Community has a reserved non-exclusive right to fish in Areas 1 and 2, that the Community’s

rights have never been lawfully diminished, and further enjoining the defendants from the

prospective exercise of authority over the Community in unreasonably restricting the

Community’s right to take fish from those areas. This equitable remedy would provide the

                                                                             HAGLUND KELLEY LLP
 PAGE 3 - COMPLAINT                                                      200 SW Market Street, Suite 1777
                                                                                Portland, OR 97201
                                                                        T: (503) 225-0777 / F: (503) 225-1257
                                                                                     PL01-62222
            Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 3 of 20
Community equal (rather than exclusive) access to those fisheries outside of the exclusive

boundary. The Community's right would be subject to sound conservation principles and

promote the joint management of the fishery resources by the Community and the State of

Alaska.

                                            PARTIES

       2.       Plaintiff Metlakatla Indian Community is a federally recognized Indian tribe that

occupies land on the Annette Islands Reserve, an island situated in Alexander Archipelago in

Southeast Alaska. The Community is unique in that it occupies the only federal Indian

reservation in the State of Alaska, and is the only Community that declined to participate in the

Alaska Native Claims Settlement Act, 43 U.S.C. §§ 1601-1624. The Reserve was created by

Congress in 1891 to allow Metlakatlans to achieve economic self-sufficiency and establish a

self-sustaining community.

       3.       The Community members are a fishing people. Metlakatlans have always relied

on commercial and subsistence fishing as a primary means to support themselves and their

families. Fishing is also a way Metlakatlans connect with their tribal heritage and traditional

culture, ensuring cultural preservation. Simply put, the Metlakatlan people’s very existence –

economic, cultural, and spiritual – was and remains dependent on fishing.

       4.       Defendant Michael Dunleavy is the Governor of the State of Alaska. He is the

head of the State’s executive branch. In that capacity, Governor Dunleavy oversees the

development of State agency policies and enforcement of the laws within the State, including

within the State-controlled waters in Southeastern Alaska. The Community sues Governor

Dunleavy in his official capacity for the State of Alaska.



                                                                            HAGLUND KELLEY LLP
 PAGE 4 - COMPLAINT                                                     200 SW Market Street, Suite 1777
                                                                               Portland, OR 97201
                                                                       T: (503) 225-0777 / F: (503) 225-1257
                                                                                    PL01-62222
            Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 4 of 20
        5.       Defendant Doug Vincent-Lang is the Commissioner of the State of Alaska

Department of Fish and Game. In that capacity, Commissioner Vincent-Lang oversees the

management of fish resources of the State, including the development of policies and the

enforcement of laws concerning the State’s commercial fisheries in Southeast Alaska. The

Community sues Commissioner Vincent-Lang in his official capacity for the State of Alaska.

        6.       Defendant Amanda Price is the Commissioner of the State of Alaska Department

of Public Safety. In that capacity, Commissioner Price works with the State Department of Fish

and Game to enforce laws regulating the State’s commercial fisheries in Southeast Alaska. The

Community sues Commissioner Price in her official capacity for the State of Alaska.

                                         JURISDICTION

        7.       This Court has jurisdiction under 28 U.S.C. § 1331 and § 1362 because this case

is brought by a federally recognized Indian tribe and involves questions of federal law arising

under the Community’s originating statue − 25 U.S.C. § 495 and related regulations − and

federal Indian common law.

        8.       This Court may issue declaratory relief under the Federal Declaratory Judgment

Act, 28 U.S.C. § 2201(a), upholding the Community’s right to fish in its non-exclusive, historical

fishing areas.

        9.       This Court may issue injunctive relief under 28 U.S.C. § 2201 because no other

remedy at law exists to stop the defendants from continuing to unlawfully deprive the

Community of its right to fish in its congressionally reserved off-reservation and non-exclusive

historical fishing areas.




                                                                            HAGLUND KELLEY LLP
 PAGE 5 - COMPLAINT                                                     200 SW Market Street, Suite 1777
                                                                               Portland, OR 97201
                                                                       T: (503) 225-0777 / F: (503) 225-1257
                                                                                    PL01-62222
             Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 5 of 20
                                             VENUE

       10.     Venue in this court is proper under 25 U.S.C. § 1391(b)(2). Plaintiff resides in

this District and the events and omissions giving rise to Plaintiff’s claims occurred and continue

to occur on areas within this District.

                              SUMMARY OF LAW AND FACTS

                            Emigration to the Annette Islands Reserve

       11.     In 1887, a group of approximately 820 Tsimshian Indians, facing conflict with the

Canadian government over land claims and tribal sovereignty, emigrated from “Old” Metlakatla

(which means “place beside calm water” in Tsimshian) in British Columbia, Canada, to what is

now the Annette Islands Reserve. With the help of Father William Duncan a missionary of the

Anglican Church of England, the Tsimshian people’s emigration occurred at the invitation, and

with the permission, of President Grover Cleveland and the United States Congress.

       12.     The Community’s current membership includes numerous members who are

direct descendants of members of the initial 1887 emigration.

       13.     From time immemorial, fishing has been the bedrock of the Tsimshian culture and

way of life. While the Tsimshian maintained a central village, their fishermen migrated with the

fish runs, establishing temporary fishing villages along the coast and rivers of British Columbia.

From those locations, the Tsimshian fished throughout the waters of Southeast Alaska, including

as far north as 50 miles from what is now the Annette Islands Reserve.

       14.     The Tsimshian people’s decision to relocate to the Annette Islands was not

happenstance. An appointed Tsimshian search committee selected the Annette Islands because

of its sheltered bay, gently sloped beaches, and nearby waterfall. According to Father Duncan,

the goal was to “build up a self-supporting people by honest craft and consequently to render the

                                                                            HAGLUND KELLEY LLP
 PAGE 6 - COMPLAINT                                                     200 SW Market Street, Suite 1777
                                                                               Portland, OR 97201
                                                                       T: (503) 225-0777 / F: (503) 225-1257
                                                                                    PL01-62222
          Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 6 of 20
community independent of all outside aid.” Miscellaneous Senate Doc. No. 55-275, at 6 (1898).

Given the cultural, economic, and spiritual significance of fish to the Tsimshian people, a new

location required access to adjacent fishing areas.

       15.     The Annette Islands would have been worthless without access to fish and its

adjacent fisheries.

       16.     From 1887-1891, before congressional establishment of the Reserve, the

Metlakatlan people fished openly in Southeast Alaska's waters beyond the close-in waters of the

Annette Island, as far as 35 miles to the north at Naha Bay.

       17.     The Metlakatlan people fished predominantly in areas within a day’s travel of the

Reserve − currently designated by the State of Alaska Department of Fish & Game as Areas 1

and 2. Attached as Exhibit 1 (Map of Chart 5B – Southeast Alaska, Ketchikan Management

Area). Many of those regularly used fishing areas were well outside of the exclusive fishery

boundary, a fact that was well-known to the Territorial, State and federal authorities.

       18.     Metlakatlans have always placed great cultural significance on fish. In that

regard, Metlakatlans have a tradition of hosting feasts for the transfer of hereditary names and to

witness important life transitions (e.g., birth, marriage, and death). Metlakatlans’ feasts always

include the use, consumption, gifting and exchange of a wide array of fish, including salmon.

       19.     Fishing continues to play a vital role to the economic well-being, culture and

identity of Metlakatlans. In 1917, Community member Thomas Hanbury described salmon

fishing as an inheritance that was (and will continue to be) passed on to him and his people:

               The Natives Inheritance is Salmon Fishing. I am one of the thousand
       native parents of Alaska. We know the salmon. No one is more competent to
       judge salmon; it was the inheritance from our fathers, and salmon has always been
       our bread, and our skill and our boat, and net or line, [it] is the only inheritance
       we can leave to our children.

                                                                             HAGLUND KELLEY LLP
 PAGE 7 - COMPLAINT                                                      200 SW Market Street, Suite 1777
                                                                                Portland, OR 97201
                                                                        T: (503) 225-0777 / F: (503) 225-1257
                                                                                     PL01-62222
          Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 7 of 20
               Salmon Fishing [is the] only Inheritance to pass [on] to Native[ ] Children.
       I look into the uncertain future to that only inheritance I can leave my children.
       To me this subject is sacred and greater than life itself. When the salmon fisheries
       are exhausted, God only knows what will become of my children and my people.


                The Federal Purpose in Establishing the Annette Islands Reserve
                 Was to Achieve a Self-Sufficient Homeland for the Community

       20.      Congress established the Annette Islands Reserve in 1891 “for the use of the

Metlakahtla [sic] Indians . . . and such other Alaskan natives as may join them.” 25 U.S.C. § 495

(the “Act”). In remarks made during introduction of the bill, Senator Manderson of Nebraska

stated that the purpose was “simply to allow this band of Indians to remain [on Annette Island]

under such rules and regulations as the Secretary of the Interior may impose, and give them some

recognized footing at that place.” 21 Cong.Rec. 10092 (1890).

       21.      In establishing the Reserve, Congress knew that its action would establish a

secure home for a fishing culture on an island in the Territory of Alaska, where the people were

scarce and aquatic and other natural resources were abundant. Congress also knew that the

Metlakatlan people sought protection by the United States so that their fishing activities would

be protected.

       22.      The Act placed no statutory limitations on Metlakatlan people’s right or ability to

fish in adjacent fishing grounds because to do so would have compromised the purpose of the

reservation. Accord Alaska Pac. Fisheries Co. v. U S, 248 U.S. 78, 89 (1918) (holding that

Metlakatlans “could not sustain themselves from the use of the [reservation’s] upland alone. The

use of the adjacent fishing grounds was equally essential.”) Instead, Congress gave the Secretary

unprecedented authority to help Metlakatlans achieve a self-sufficient homeland, which would

require the continued exercise of their historic fishing practices for commercial, cultural and

subsistence reasons.
                                                                             HAGLUND KELLEY LLP
 PAGE 8 - COMPLAINT                                                      200 SW Market Street, Suite 1777
                                                                                Portland, OR 97201
                                                                        T: (503) 225-0777 / F: (503) 225-1257
                                                                                     PL01-62222
          Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 8 of 20
       23.     In 1916, President Woodrow Wilson enhanced the Metlakatlan’s fishing rights by

issuing a proclamation that established a 3,000-foot exclusive fishing zone (“Exclusive Fishing

Zone” or “Zone”) around the Reserve. Annette Island Fishery Reserve, Alaska, 39 Stat. 1777

(1916). President Wilson declared that “the Secretary of the Interior, with a view of assisting

Metlakahtlans [sic] to self-support, has decided to place in operation a cannery on Annette

Island[s]” and “it is therefore necessary that the fishery in the waters contiguous to the

hereinafter described group comprising the Annette Islands be reserved for the purpose of

supplying fish and other aquatic products for said cannery.” Id. President Wilson further

proclaimed that Metlakatlans should have the use of these waters “under the general fisheries

laws and regulations of the United States as administered by the Secretary of Commerce.” Id.

The purpose of President Wilson’s Proclamation establishes the Exclusive Fishing Zone was

(and remains) to safeguard the Metlakatlans from encroachment by outside fishermen and fishing

corporations on the Reserve’s close-in fishery and to help the Metlakatlan people fulfill the

promise of self-sufficiency. Attached as Exhibit 2 are multiple maps showing the Exclusive

Fishing Zone in relation to the Reserve as a whole and in relation to the State of Alaska.

                       The Territory of Alaska Recognized Metlakatlans’
                         Right to Fish In Historical Fishing Grounds

       24.     After the establishment of the Exclusive Zone, the Territory of Alaska made

several factual admissions about Metlakatlans’ right to fish in a case involving the Territory’s

attempt to tax the Annette Island Packing Company. Territory v. Annette Island Packing Co., 6

Alaska 585 (D. Alaska 1922), aff'd sub nom. Territory of Alaska v. Annette Island Packing Co,

289 F. 671 (9th Cir. 1923). In that case, the Territory of Alaska attempted to impose three

distinct series of license taxes to be levied and assessed on the Annette Island Packing Company:

(1) a direct license or privilege tax on the maintenance of fish traps, which did not depend on the
                                                                              HAGLUND KELLEY LLP
 PAGE 9 - COMPLAINT                                                       200 SW Market Street, Suite 1777
                                                                                 Portland, OR 97201
                                                                         T: (503) 225-0777 / F: (503) 225-1257
                                                                                      PL01-62222
          Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 9 of 20
value of the traps or the amount of salmon caught; (2) an occupational tax on the gross output of

the cannery, which was dependent on the number of cases and kind of salmon canned; and (3) an

income tax based on the net income of the person or corporation engaged in the business of

canning. Id. The Secretary of Interior was granted leave to intervene in the action on behalf of

the Community and filed a Complaint in Intervention.

       25.     In the Answer to the Secretary of Interior’s Complaint in Intervention, the

Territory of Alaska made the following factual admissions:

               That the inhabitants of Annette Island, ever since their settlement on said
               Island, have been and yet are in the habit of fishing outside of said reserve,
               and a large percentage of fish canned from year to year by the defendant
               company [Annette Island Packing Company] was caught in waters outside
               of said reserve . . . . [T]he right of the inhabitants of said Annette Island[s]
               Reserve to catch fish outside of the reserve . . . has always been and is
               now recognized by the intervenor [Secretary of the Interior] and by the
               Government of the United States, and such right is and at all times has
               been claimed by the Metlakatla people. (Emphasis added).

       26.     In the Alaska District Court’s opinion denying the Territory of Alaska the right to

tax the Annette Island Packing Company, it was a stipulated fact that “for more than 10 years

prior to 1917 the salmon cannery at Metlakahtla [sic] was operated, for which fish were secured

from any waters; during the season of 1919 defendant canned at Metlakahtla [sic] cannery

approximately 130,000 salmon caught by Indian residents of Metlakahtla [sic] outside of the

Annette Indian reserve and its reserved waters, and approximately 13,000 caught by other

persons outside said reserved area; that the total pack of defendant company at Metlakahtla [sic]

in the year 1919 was 81,465 cases of salmon.”

       27.     Not a single document submitted by the Territory of Alaska or any other party,

including the Secretary of the Interior, challenged Metlakatlans’ right to fish outside of the



                                                                              HAGLUND KELLEY LLP
 PAGE 10 - COMPLAINT                                                      200 SW Market Street, Suite 1777
                                                                                 Portland, OR 97201
                                                                         T: (503) 225-0777 / F: (503) 225-1257
                                                                                      PL01-62222
         Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 10 of 20
Exclusive Zone. In fact, all government entities explicitly recognized Metlakatlans’ right to fish

in those waters.

                    Applicable Legal Authority Supporting the Metlakatlans’
                        Right to Fish in its Historical Fishing Grounds

       28.     Indian canons of construction provide important guidance on how to interpret the

Community's right to fish in its reserved, non-exclusive, fishing grounds. The rules of Indian

canons of construction “are rooted in the unique trust relationship between the United States and

the Indians.” Oneida County v. Oneida Indian Nation, 470 U.S. 226, 247 (1985). Courts have

held that treaties, statutes, and executive orders must be liberally construed in favor of Indian

rights. Montana v. Blackfeet Tribe of Indians, 471 U.S. 759, 767 (1985). Any ambiguities in

construction must be resolved in favor of the Indians. Parravano v. Babbitt, 70 F.3d 539, 544

(9th Cir. 1995), cert. denied, 518 U.S. 1016 (1996).

       29.     In interpreting the Community’s originating statue, the Supreme Court has

recognized that Congress’s establishment of the Reserve included the protection of appurtenant

fishing rights in two noteworthy opinions. In Alaska Pac. Fisheries Co., the Supreme Court

acknowledged that Metlakatlans were a fishing people who “could not sustain themselves”

without fishing rights. Id. at 89. The Supreme Court held that the “[t]he use of the adjacent

fishing grounds was equally essential” to the purpose of the Annette Island Reserve, which the

court viewed as providing Metlakatlans with the means to become self-sustaining. Id. The

Supreme Court made no mention of the President’s proclamation in 1916 or to any limitation on

the extent of the waters that were part of the fishing grounds of the Reserve.

       30.     In Metlakatla Indian Community v. Egan, 369 U.S. 45 (1962), the Supreme Court

addressed a challenge by Alaska on the Secretary’s regulation allowing Metlakatlans to operate

fish traps, which were illegal under Alaska law. The Supreme Court noted that unlike in other
                                                                              HAGLUND KELLEY LLP
 PAGE 11 - COMPLAINT                                                      200 SW Market Street, Suite 1777
                                                                                 Portland, OR 97201
                                                                         T: (503) 225-0777 / F: (503) 225-1257
                                                                                      PL01-62222
         Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 11 of 20
states the creation of a reservation in Alaska “was not to confine the Indians for the protection of

white settlers but to safeguard the Indians against exploitation.” Id. at 51. The court

acknowledged that the creation of the Exclusive Zone “was prompted by the threatened

encroachment of non-Indian fishermen into Metlakatla waters and the fear that the reservation of

the islands might not protect the Indians against such intrusions.” Id. at 55.

        31.     The Supreme Court in Egan also determined that the Secretary’s authority over

the Reserve was extremely broad and “extended to the waters surrounding the islands.” Id. at 54.

The court noted that the President’s proclamation of the Exclusive Fish Zone was an attempt to

“assist and promote the plans of the Secretary of the Interior to develop the reserve under his

statutory authority, not to limit or destroy that authority.” Id. at 55.

        32.     Later, the Ninth Circuit set out an analytical framework for identifying implied

fishing rights based on a reservation created by an executive order or statute. In Confederated

Tribes of Chehalis Indian Reservation v. State of Wash., 96 F.3d 334 (9th Cir. 1996), the

Chehalis and Shoalwater tribes argued that the executive order creating their reservations

impliedly reserved off-reservation fishing rights. The executive orders did not contain any

explicit fishing rights either on or off the reservation. The issue on appeal was, absent express

reservation of off-reservation fishing rights, whether the executive orders issued before

Washington became a state contained implied off-reservation fishing rights. 96 F.3d at 342. The

court noted that, unlike reservations created by treaties, the specific purpose of reservations

created by executive order was often unarticulated. Id. Relying on canons of construction

favoring Indian tribes, the Ninth Circuit determined that when attempting to discern the intent of

Congress in the face of scant legislative history, it is necessary to look not only at the words of



                                                                                HAGLUND KELLEY LLP
 PAGE 12 - COMPLAINT                                                        200 SW Market Street, Suite 1777
                                                                                   Portland, OR 97201
                                                                           T: (503) 225-0777 / F: (503) 225-1257
                                                                                        PL01-62222
         Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 12 of 20
the statute, but also at the circumstances surrounding its creation and the history of the people

for whom it was created. Id.

        33.    The Indian law canons of construction, the U.S. Supreme Court's decisions

recognizing the Metlakatlans' fishing right, and the 9th Circuit's holding in Confederated Tribes

of Chehalis Indian Reservation all point to the same conclusion: the Metlakatlans have a

reserved right to fish in the waters surrounding the Annette Islands Reserve. That is so because

the Community’s fishing right is directly linked to the federal purpose in establishing the

Reserve, their fishing culture, and their fishing practice since 1887. When a reserved right

exists, only an act of Congress can diminish or reduce that right. McGirt, 140 S.Ct. at 2462

(reiterating this longstanding principle).

                       Metlakatlans’ Right to Fish in Historical Fishing
                      Areas Beyond the Exclusive Zone is Well-Established

        34.    During the Annette Islands Reserve’s formative years and beyond, Community

members continued to fish at fishing grounds outside of the Exclusive Zone with the knowledge

and approval of the federal government. Specific examples of historical evidence reflecting those

circumstances include, but are not limited to the following:

                         Pre-establishment of the Reserve (1887 - 1891)

               a.      Father Duncan’s 1891 letter to an unidentified party describing a

Metlakatla member’s issues regarding fishing at Naha Bay, approximately 35 north of the

Annette Islands and explaining “that so far as [he knew] he has a perfect right to fish at Naha

Bay.”

               b.      Father Duncan’s 1892 letter to his attorney, Thomas N. Strong of Portland,

Oregon, relating that the Community obtained a steamer, which would help the Community

obtain salmon from the “farthest fishing station” located 35 miles from Metlakatla. Father
                                                                             HAGLUND KELLEY LLP
 PAGE 13 - COMPLAINT                                                     200 SW Market Street, Suite 1777
                                                                                Portland, OR 97201
                                                                        T: (503) 225-0777 / F: (503) 225-1257
                                                                                     PL01-62222
         Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 13 of 20
Duncan had additional correspondence reflecting members fishing on Prince of Wales Island,

Cape Fox, Skeena River, and Naha Bay.

                Establishment of the Reserve to Alaska Statehood (1891 - 1959)

                          Official Reports of the Federal Government

               c.      An 1896 “Report on the Salmon Fisheries of Alaska,” prepared five years

after the Reserve was established acknowledged Metlakatlans’ use of fishing grounds outside the

Reserve’s adjacent waters, including fishing at Naha Bay (35 miles north of the Reserve), Karta

Bay on Prince of Wales Island, and Kah Shakes Cove (35 miles southeast of the Reserve). The

report noted that Metlakatlans “have equal [fishing] rights” with others in Alaska waters and

“had equal fishing rights within the limits prescribed by law as to distances between nets, etc.”

               d.      An 1899 report to the United States Secretary of the Treasury commenting

on the positive state of the Metlakatla cannery and noting that the Metlakatlans fished not only

around the Annette Islands, but in Quadra Bay (35 miles from Annette Island), Cape Fox, Karta

Bay, and Moira Sound.

               e.      Multiple reports in the late 1890s through early 1900s from Lieutenant

Commander Jefferson Moser of the United States Navy identifying Metlakatlans fishing in the

following streams in Alaska: Tamgas, Quadra, Karta Bay, Kithraum, Peter Johnson, Nowiskay,

Old Johnson, Kegan, and Kagahine. Jefferson Moser, The Salmon and Salmon Fisheries of

Alaska, Report of the Alaskan Salmon Investigations of the United States Fish Commission

Steamer Albatross in 1900 and 1901 (1902). Attached as Exhibit 3 is a map with a key

identifying the Metlakatlan people’s historical fishing grounds verified by the Moser report and

additional historical documents.



                                                                             HAGLUND KELLEY LLP
 PAGE 14 - COMPLAINT                                                     200 SW Market Street, Suite 1777
                                                                                Portland, OR 97201
                                                                        T: (503) 225-0777 / F: (503) 225-1257
                                                                                     PL01-62222
         Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 14 of 20
                f.    An internal Department of the Interior document from 1920 noting that

“Metlakatla natives did, as they have from time immemorial, go beyond the three-mile limit [i.e.,

the Exclusive Zone] to seine fish.”

                                  Letters from Father Duncan

                g.    Two 1898 letters from Father Duncan stating that fisherman from the

Community had just returned from Naha Bay.

                h.    An 1899 letter stating that fishermen from the Community had been

fishing at Moira Sound.

                i.    A 1900 letter reporting on an incident involving a Community fisherman

in Karta Bay.

                j.    A 1903 report from Father Duncan to a U.S. Fish Commission Agent

stating that the Community’s cannery had processed fish from Nowaskay’s Fishing Station, W.

Keghan Fishing station, Johnson’s fishing station, Pete Johnson’s fishing station at Moira Sound,

Shaholan’s fishing station at Duke Island, Kag-ah-een at the Annette Island fishing station,

Tongass Harbor at Annette Island, Nadzaheen at Anette Island, Tain at Anette Island, Boca de

Quadra Inlet, at Sundry Petty Streams at Anette Island.

                      Community Members’ Statements and Fishing Logs

                k.    Numerous Community Members have told of their families' historical

fishing practices that consistently included fishing in areas beyond the Exclusive Zone.

                l.    Fishing logs from vessel PEP, from 1954 through 1957, showed that

Metlakatlans fished at Cape Chacon, south of Prince of Wales Island, west of Dall Island, near

Ham and Mary Islands, and around Percy Islands.



                                                                            HAGLUND KELLEY LLP
 PAGE 15 - COMPLAINT                                                    200 SW Market Street, Suite 1777
                                                                               Portland, OR 97201
                                                                       T: (503) 225-0777 / F: (503) 225-1257
                                                                                    PL01-62222
         Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 15 of 20
       35.     From the time Alaska entered statehood to the establishment of Alaska’s limited

entry program (1959 – 1973), neither the United States government nor the State of Alaska took

any action to suggest that the Metlakatlan people accepted any limitations on their reserved

fishing grounds or that that their ability to fish was diminished in any respect.

                Current Pressures on Fish and Aquatic Resources Show that
         Fishing Only in the Exclusive Zone Contravenes the Purpose of the Reserve

       36.     Community members rely on several species of fish for both subsistence and

commercial purposes including, but not limited to, salmon, halibut, cod, rockfish and herring.

       37.     Confining Community members to harvest fish solely within the Exclusive Zone

is inconsistent with important aspects of fish biology and fisheries management. Some very

important fishery resources are not available or are very limited within the Reserve’s boundary.

       38.     The Community’s salmon fisheries are their most important and main economic

resource, harvesting a broad mix of stocks. Salmon are a migratory species that are subject to

changes in their migratory routes due to environmental factors, including climate change. If

environmental conditions cause salmon routes not to pass through the Reserve’s waters,

Community member fishermen are unable to redirect their fishing efforts in response to those

changes in migratory routes. The Community fishermens’ lack of flexibility to respond to the

changes in salmon migratory patterns, influenced in part by climate change, has significantly

disadvantaged the Community.

       39.     The Reserve is surrounded on all sides by State-managed fishing areas, making

the Community’s fisheries extremely vulnerable to State-managed fisheries that intercept fish

returning to the exclusive zone. At times, State-managed fisheries have intercepted salmon that

would otherwise be passing through Reserve waters, unfairly denying the Community sufficient

access to salmon.
                                                                              HAGLUND KELLEY LLP
 PAGE 16 - COMPLAINT                                                      200 SW Market Street, Suite 1777
                                                                                 Portland, OR 97201
                                                                         T: (503) 225-0777 / F: (503) 225-1257
                                                                                      PL01-62222
         Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 16 of 20
       40.     The Reserve boundary is also not compatible with the behavior of herring, the

Community’s second most important fishery resource. The Community has adopted a very

conservative harvest strategy that has increased herring biomass to more than 20,000 tons. Even

though Community-managed stock is one of the largest in Southeast Alaska, when herring

escape the Reserve’s waters, the Community’s fisheries are denied access to harvest the herring

biomass, unfairly allowing a windfall to State-managed fishermen.

       41.     Halibut is a species of considerable importance, both as a commercial and

subsistence fishery, but there are few halibut within the Reserve’s boundary. The small halibut

fishery in the Reserve makes a very minor economic contribution to the Community. Because

the Community must give priority to its commercial fishery, there is virtually no halibut for

subsistence users.

       42.     Allowing the Community access to fisheries outside the exclusive boundary

would promote the joint management of the fishery resources enjoyed by the Community and the

State of Alaska.

       43.     The Reserve’s boundary has confined Community members to harvest only

resources that occur within the near-shore environments of the Reserve waters and has denied

them access to important fish and aquatic resources that they had always previously enjoyed.

       44.     In 1972, the State of Alaska passed a constitutional amendment, Article VIII,

Section 15 to the Alaska Constitution, allowing for limited entry to any fishery: “No exclusive

right or special privilege of fishery shall be created or authorized in the natural waters of the

State. This section does not restrict the power of the State to limit entry into any fishery for

purposes of resource conservation[.]”



                                                                              HAGLUND KELLEY LLP
 PAGE 17 - COMPLAINT                                                      200 SW Market Street, Suite 1777
                                                                                 Portland, OR 97201
                                                                         T: (503) 225-0777 / F: (503) 225-1257
                                                                                      PL01-62222
         Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 17 of 20
        45.     In 1973, the State of Alaska enacted a limited entry program for commercial

fishing in state waters. AS § 16.43.010.

        46.     Community fishermen were unable to participate in the State of Alaska’s program

because most Community fisherman did not qualify for limited entry permits. Those fishermen

did not qualify because, for purposes of issuing permits, the State would not recognize the fish

landed by Community fisherman in the Community’s reserved waters. Additionally,

Community fishermen cannot buy into the limited entry program because the cost of purchasing

a permit on the open market is prohibitive.

        47.     The migratory nature of fish runs, where during any given season the runs may

avoid Reserve waters entirely even if runs outside Reserve waters are plentiful, have also

resulted in harm to the Community's economic sustainability.

        48.     While the Exclusive Fishing Zone was created to protect the Community, it has

instead become a cage that threatens the ability of the Community to sustain itself through its

own economic efforts. The defendants continued, prospective enforcement of the State’s

regulatory programs and laws concerning commercial fishing in the State waters adjacent to the

Reserve put the Community member’s way of life in jeopardy and is in direct opposition to

Congress’s intent in creating the Annette Islands Reserve.

                                     CLAIM FOR RELIEF

        49.     The Community realleges and incorporates by reference paragraphs 1 through 48

as if fully set forth herein.

        50.     When Congress created the Annette Islands Reserve in 1891, it intended to

include and reserve the right of the Metlakatlans to fish at fishing grounds adjacent to the

Reserve.

                                                                             HAGLUND KELLEY LLP
 PAGE 18 - COMPLAINT                                                     200 SW Market Street, Suite 1777
                                                                                Portland, OR 97201
                                                                        T: (503) 225-0777 / F: (503) 225-1257
                                                                                     PL01-62222
           Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 18 of 20
          51.    Congress has never revoked, disestablished, or diminished that fishing right. See

McGirt, 140 S.Ct. at 2452.

          52.    The Community members who fish within the Community’s non-exclusive

fishing grounds without a limited entry permit or other applicable license are subject to criminal

prosecution and/or civil liability by the State of Alaska, violating the Community’s

congressionally-reserved right to fish in those waters.

          53.    The Community is entitled to access their non-exclusive, historical fishing areas

in common with other users and subject to sound conservation principles, a right secured by the

establishment of the Reserve.

          54.    Based on the foregoing, an actual, justiciable, controversy exists for which there

is no adequate remedy at law for the damage caused by the defendants, and a declaratory

judgment as requested below is appropriate.

                                      PRAYER FOR RELIEF

          WHEREFORE, the Community respectfully asks this Court to enter judgment in its favor

and to:

          (1)    Declare that Congress’ reservation of the Annette Islands Reserve for the

Metlakatla Indian Community included the non-exclusive right to fish in waters adjacent to the

Reserve currently designated as Areas 1 and 2, free from unreasonable interference by the

defendants, and that such right has not been revoked or diminished;

          (2)    Issue a permanent injunction barring the defendants from asserting jurisdiction

over the Community and its members inconsistent with the Community’s reserved fishing rights,

and from otherwise unreasonably interfering with the Community’s reserved fishing rights;

          (3)    Granting attorney’s fees and costs; and

                                                                              HAGLUND KELLEY LLP
 PAGE 19 - COMPLAINT                                                      200 SW Market Street, Suite 1777
                                                                                 Portland, OR 97201
                                                                         T: (503) 225-0777 / F: (503) 225-1257
                                                                                      PL01-62222
           Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 19 of 20
    (4)   Granting any additional relief this Court deems just and equitable.

    DATED this 7th day of August, 2020.

                                        HAGLUND KELLEY LLP


                                        By: /s/ Christopher Lundberg
                                           Christopher Lundberg, OSB No. 941084
                                           (pro hac vice pending)
                                           Email: clundberg@hk-law.com
                                           Joshua J. Stellmon, OSB No. 075183
                                           (pro hac vice pending)
                                           Email: jstellmon@hk-law.com
                                           200 SW Market St., Ste. 1777
                                           Portland, OR 97201
                                           (503) 225-0777
                                           Attorneys for Plaintiff




                                                                       HAGLUND KELLEY LLP
PAGE 20 - COMPLAINT                                                200 SW Market Street, Suite 1777
                                                                          Portland, OR 97201
                                                                  T: (503) 225-0777 / F: (503) 225-1257
                                                                               PL01-62222
     Case 5:20-cv-00008-JMK Document 1 Filed 08/07/20 Page 20 of 20
